Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 1 of 14 PageID #: 100




                       UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

NICKALENA JEFFCOAT                            CIVIL ACTION NO. 6:20-cv-00557

VERSUS                                        MAGISTRATE JUDGE HANNA

LAMAR PROPERTIES LLC                          BY CONSENT OF THE PARTIES

                           MEMORANDUM RULING

      Currently pending before the court are the defendant’s motion to dismiss the

plaintiff’s complaint under Rule 12(b)(7) of the Federal Rules of Civil Procedure for

failure to join a party and the defendant’s motion to dismiss the plaintiff’s Louisiana

Consumer Credit Law claim under Rule 12(b)(6) of the Federal Rules of Civil

Procedure for failure to state a claim. (Rec. Doc. 6). The motion is opposed.

Considering the evidence, the law, and the arguments of the parties, and for the

reasons fully explained below, it is ordered that the Rule 12(b)(6) motion is denied,

and the Rule 12(b)(7) motion is denied to the extent that dismissal of the lawsuit is

sought but granted to the extent that the plaintiff is ordered to amend her complaint

to add Shannon Dural as a party to the lawsuit.

                                    Background

      The plaintiff alleged in her complaint that she entered into a lease-purchase

agreement with the defendant on April 23, 2016, for the purchase of a home located

in Breaux Bridge, Louisiana. The plaintiff alleged that she paid $25,000 as a down
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 2 of 14 PageID #: 101




payment, of which $23,000 was applied against the $155,000 purchase price and

$2,000 was applied against closing costs. The plaintiff alleged that the remaining

$132,000 was to be repaid at the rate of 2.7% amortized over thirty years, with

monthly payments of $535.39. The plaintiff allegedly made timely payments for

one year and was then advised by the defendant that the original agreement had

expired and that she was required to enter into six-month addendums to the contract1

that doubled her monthly payments to $922.96 per month and tripled the interest rate

to 7.5%. The plaintiff alleged that, fearing she would lose her down payment, she

was coerced into entering into the contract addendums.

       The plaintiff allegedly had trouble making the higher payments, and the

defendant allegedly filed ten eviction actions against her between September 2018

and February 2020. The plaintiff allegedly satisfied each eviction action by paying

a $200 fixed fee and an additional fee of 5% of the monthly note. The defendant

allegedly threatened the plaintiff with loss of her down payment and failed to credit

her monthly payments against the principal amount she owed. The defendant

allegedly controlled the Simon Estates Homeowner’s Association and allegedly



1
        The plaintiff submitted only one addendum to the contract, and it had an effective date of
July 1, 2018. (Rec. Doc. 1-1 at 18). The plaintiff presented no evidence that any other addendums
were executed, either covering the time period between April 30, 2017 (when the twelve-month
term of the original lease expired) and the effective date of the submitted addendum or covering
the time period between the expiration of the submitted addendum and the termination of the lease
in January 2020.

                                                2
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 3 of 14 PageID #: 102




demanded that the plaintiff pay $850.00 for an alleged arrearage of fees dating back

to August 2016. Then, on January 13, 2020, the defendant allegedly terminated the

contract.

      The plaintiff seeks a declaration that the contract entered into by the parties

was a bond for deed contract under Louisiana law, entitling her to recover damages.

The plaintiff also seeks recovery for the defendant’s alleged violations of the Truth

in Lending Act (“TILA”), 15 U.S.C. § 1640, in failing to make required disclosures

and increasing the interest rate and monthly payments. The plaintiff also alleged

that the defendant violated the provisions of the Louisiana Consumer Credit Law

(“LCCL”), La. R.S. 9:3510, et seq.

      The defendant responded to the plaintiff’s complaint with the instant motion

to dismiss, arguing that the plaintiff failed to join a required party and failed to state

a valid LCCL claim.

                                  Law and Analysis

A.    The Rule 12(b)(7) Motion

      (1)    The Relevant Standard

      Fed. R. Civ. P. 12(b)(7) permits a party to bring a motion to dismiss a

complaint for failure to join a required party under Fed. R. Civ. P. 19. Proper joinder

under Rule 19 is a two-step process. First, the court must decide if the absent party

is required in order for the court to fairly and completely resolve the dispute or

                                            3
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 4 of 14 PageID #: 103




whether the absent party claims an interest relating to the subject of the action.2

Second, if the absent party is required, but joinder is not feasible, the court must

decide whether the action should proceed among the existing parties or be

dismissed.3

       Under Rule 19(a)(1), a party is “required” if:

       (A) in that person’s absence, the court cannot accord complete relief
       among existing parties; or
       (B) that person claims an interest relating to the subject of the action
       and is so situated that disposing of the action in the person’s absence
       may:
       (i) as a practical matter impair or impede the person’s ability to protect
       the interest; or
       (ii) leave an existing party subject to a substantial risk of incurring
       double, multiple, or otherwise inconsistent obligations because of the
       interest.

If a person not named in the suit is required and can feasibly be joined, the court

must order that the absent person be made a party.4 The “inquiry contemplated by

Rule 19(a) is a practical one, and is addressed to the sound discretion of the court.”5



2
       Fed. R. Civ. P. 19(a); Dore Energy Corp. v. Prospective Inv. & Trading Co. Ltd., 570 F.3d
219, 230 (5th Cir. 2009).
3
       Fed. R. Civ. P. 19(b); Dore Energy Corp. v. Prospective Inv. & Trading Co. Ltd., 570 F.3d
at 230-31.
4
       Fed. R. Civ. P. 19(a)(2).
5
        R–Delight Holding LLC v. Anders, 246 F.R.D. 496, 499 (D. Md. 2007) (citations omitted);
see also 7 Wright, Miller & Kane, Federal Practice and Procedure § 1604 (3d ed.) (stating that
there is no precise formula for deciding whether joinder is required under Rule 19(a) and that
determinations under the rule are heavily influenced by the particulars of individual cases).

                                               4
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 5 of 14 PageID #: 104




The party advocating the joinder of a party has the initial burden of demonstrating

that the missing party is necessary.6 Then, “after an initial appraisal of the facts

indicates that a possibly necessary party is absent, the burden of disputing this initial

appraisal falls on the party who opposes joinder.”7 The court may consider affidavits

and other competent evidence when deciding a Rule 12(b)(7) motion.8

      (2)    Analysis

      In support of its Rule 12(b)(7) motion, the defendant argued that Shannon

Dural should be added as a party to this lawsuit. It is undisputed that Mr. Dural is

the plaintiff’s ex-husband and a party to the lease purchase contract9 at the center of

the parties’ dispute. Although he did not sign the addendum to the contract that was

filed along with complaint,10 he is shown as a lessee in that agreement as well. The

defendant argued that, without Mr. Dural in the suit, the defendant would be

subjected to a substantial risk of incurring double, multiple, or otherwise inconsistent

obligations because of Mr. Dural’s interest in the contract underlying the parties’


6
      Hood ex rel. Mississippi v. City of Memphis, Tenn., 570 F.3d 625, 628 (5th Cir. 2009).
7
        Hood ex rel. Mississippi v. City of Memphis, Tenn., Hood, 570 F.3d at 628 (quoting
Pulitzer-Polster v. Pulitzer, 784 F.2d 1305, 1309 (5th Cir. 1986)).
8
       El Paso E&P Co., LP v. Crabapple Properties, Ltd., No. 07-0428, 2008 WL 2051109, at
*1 (W.D. La. Mar. 6, 2008), report and recommendation adopted, 2008 WL 11515716 (W.D. La.
May 9, 2008) (citing Estes v. Shell Oil Co., 234 F.2d 847, 849 n. 5 (5th Cir. 1956)).
9
      Rec. Doc. 1-1 at 7-12.
10
      Rec. Doc. 1-1 at 18.

                                              5
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 6 of 14 PageID #: 105




dispute. This Court agrees. The lease purchase contract lies at the heart of the

litigation. The plaintiff is asking the court to review of the provisions of the contract

and to declare that it is a bond for deed contract. Were the court to do so, Mr. Dural’s

rights and obligations under the contract would be interpreted and potentially could

be affected, just as the rights and obligations of the other parties would be interpreted

and perhaps affected.

       When a case involves a contract, the joinder of all parties to the contract is

usually required.11      “In cases seeking reformation, cancellation, rescission, or

otherwise challenging the validity of a contract, all parties to the contract probably

will have a substantial interest in the outcome of the litigation and their joinder will

be required.”12 Although no Louisiana cases were located in which this issue was

raised when one lessee of immovable property was a party to the suit and another

was not, the Fifth Circuit has determined that royalty owners and mineral lessees

were indispensable parties in a suit to try title to a tract of land13 and that a lessor not

originally named in the suit was an indispensable party in an action to evict the




11
       Samson Contour Energy E & P, LLC v. Fred Bowman, Inc., No. 11-cv-0247, 2011 WL
6157481, at *2 (W.D. La. May 11,2011), report and recommendation adopted, 2011 WL 2295022
(E.D. La. June 9, 2011) (citing Harris Trust & Saving Bank v. Energy Assets Int'l, 124 F.R.D. 115,
117 (E.D. La. 1989)).
12
       7 Wright, Miller, & Kane, Federal Practice and Procedure § 1613 (3d ed.).
13
       Doty v. St. Mary Parish Land Co., 598 F.2d 885, 886 (5th Cir.1979).

                                                6
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 7 of 14 PageID #: 106




lessee.14 These cases suggest that the best course of action is to have all parties to a

contract before the court before interpreting the contract or making rulings affecting

the rights, obligations, and remedies arising out of the contract.          Under Rule

19(a)(1)(A), “complete relief” denotes relief between the existing parties, not

“between a party and the absent [party] whose joinder is sought.”15 Therefore, it is

arguable that Mr. Dural’s presence in the suit is not required. However, a waste of

judicial resources would likely occur if Mr. Dural was relegated to bringing in a

different lawsuit any claims he might have with regard to the issues presented in the

complaint.

      This Court finds that Ms. Jeffcoat’s arguments to the contrary lack merit.

First, she argued that Mr. Dural can protect any interest he might have in any

monetary award made to Ms. Jeffcoat in this lawsuit by initiating proceedings in

another court, but that would not promote judicial economy and would likely result

in a waste of judicial – and other – resources.

      Second, she argued that Mr. Dural need not be a party to the suit because she

is not seeking a determination of ownership rights in immovable property under the

lease but rather is seeking a declaration that the lease is a bond for deed contract



14
      Schutten v. Shell Oil Co., 421 F.2d 869, 874 (5th Cir. 1970).
15
       United States v. Donovan, No. 4:19-cv-00761, 2020 WL 1677388, at *3 (E.D. Tex. Apr.
6, 2020).

                                               7
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 8 of 14 PageID #: 107




entitling her to a money judgment. But she did not argue that the defendant breached

the lease agreement nor did she argue that, if the contract actually is a bond for deed

contract, the defendant breached the terms of that agreement, nor did she identify

any statute or governing jurisprudence that would entitle her to a financial recovery

if the contract is a bond for deed. Nevertheless, she would have the court determine

the rights and obligations of she and the defendant without including Mr. Dural’s

rights and obligations in the calculus. This seems, at a minimum, unfair since she

and Mr. Dural were both lessees at the time of the confection of the contract.

      Third, the evidence submitted by Ms. Jeffcoat does not support the conclusion

that Mr. Dural should not be a party to this lawsuit. Ms. Jeffcoat seems to argue that

all of the money put into the lease was hers alone, and that Mr. Dural had no financial

stake in the relevant contract. But her affidavit16 established that she and Mr. Dural

were married when the lease was entered into and were living under a community

property regime that was not terminated until March 6, 2019. Therefore, even

though the down payment, rent payments, utilities, taxes, insurance, and

maintenance may have been paid by Ms. Jeffcoat’s funds, there is no evidence that

those payments were not made with community funds. Similarly, her statement that

she had a “separate checking account” does not mean that the funds in a checking



16
      Rec. Doc. 9-1.

                                          8
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 9 of 14 PageID #: 108




account in her name only were not community funds. The evidence presented shows

that the community property regime – under which the plaintiff and her ex-husband

were living when the subject lease was entered into – was terminated in 2019, but

no evidence was presented to show that there was a partition of the couple’s

community property or, more important, that the lease was considered when the

community regime was terminated. Thus, Ms. Jeffcoat did not establish that Mr.

Dural does not have a financial interest in the resolution of the issues raised in her

complaint.

      On balance, this Court finds that both Mr. Dural and the defendant may be

prejudiced if Mr. Dural is not added as a party to this lawsuit and further finds that

a fair and complete resolution of the issues presented here requires Mr. Dural’s

presence. No impediment making the addition of Mr. Dural to the suit infeasible

was identified by the parties. The defendant indicated that Mr. Dural is believed to

be a Louisiana resident, but the court’s subject-matter jurisdiction is grounded upon

a federal question rather than diversity. Therefore, the addition of Mr. Dural to the

suit will not adversely affect the court’s subject-matter jurisdiction.

      For these reasons, the Rule 12(b)(7) motion will be denied to the extent that

dismissal of the lawsuit is sought but granted to the extent that the plaintiff will be

ordered to amend her complaint to add Mr. Dural as a party to the suit.




                                           9
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 10 of 14 PageID #: 109




B.     The Rule 12(b)(6) Motion

       (1)    The Relevant Standard

       A motion to dismiss for failure to state a claim, under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, is appropriate when a defendant attacks the

complaint because it fails to state a legally cognizable claim.17 When considering a

motion to dismiss for failure to state a claim under Rule 12(b)(6), a district court

must limit itself to the contents of the pleadings, including any attachments thereto.18

The court must accept all well-pleaded facts as true, and it must view them in the

light most favorable to the plaintiff.19           However, conclusory allegations and

unwarranted deductions of fact are not accepted as true,20 and courts Aare not bound

to accept as true a legal conclusion couched as a factual allegation.@21




17
       Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
18
       Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
19
       In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (internal
quotations omitted) (quoting Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d
464, 467 (5th Cir. 2004)); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996).
20
       Kaiser Aluminum & Chemical Sales v. Avondale Shipyards, 677 F.2d 1045, 1050 (5th Cir.
1982) (citing Associated Builders, Inc. v. Alabama Power Company, 505 F.2d 97, 100 (5th Cir.
1974)); Collins v. Morgan Stanley, 224 F.3d at 498.
21
       Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Papasan v. Allain, 478
U.S. 265, 286 (1986)).

                                              10
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 11 of 14 PageID #: 110




       To survive a Rule 12(b)(6) motion, the plaintiff must plead Aenough facts to

state a claim to relief that is plausible on its face.@22 The allegations must be

sufficient Ato raise a right to relief above the speculative level,@23 and Athe pleading

must contain something more . . . than . . . a statement of facts that merely creates a

suspicion [of] a legally cognizable right of action.@24 AWhile a complaint . . . does

not need detailed factual allegations, a plaintiff=s obligation to provide the grounds

of his entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.@25 If the plaintiff fails to

allege facts sufficient to Anudge[ ][his] claims across the line from conceivable to

plausible, [his] complaint must be dismissed.@26

       A claim meets the test for facial plausibility Awhen the plaintiff pleads the

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.@27                A[D]etermining whether a




22
       Bell Atlantic v. Twombly, 550 U.S. at 570.
23
       Bell Atlantic v. Twombly, 550 U.S. at 555.
24
        Bell Atlantic v. Twombly, 550 U.S. at 555 (quoting 5 C. Wright & A. Miller, Federal
Practice and Procedure ' 1216, pp. 235-36 (3d ed. 2004)).
25
      Bell Atlantic v. Twombly, 550 U.S. at 555 (citations, quotation marks, and brackets omitted;
emphasis added). See also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
26
       Bell Atlantic v. Twombly, 550 U.S. at 570.
27
       Ashcroft v. Iqbal, 556 U.S. at 678.

                                               11
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 12 of 14 PageID #: 111




complaint states a plausible claim for relief . . . [is] a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.@28

Therefore, A[t]he complaint (1) on its face (2) must contain enough factual matter

(taken as true) (3) to raise a reasonable hope or expectation (4) that discovery will

reveal relevant evidence of each element of a claim.@29

       (2)    Analysis

       The defendant argued that the plaintiff’s LCCL claim should be dismissed

because the complaint lacked sufficient factual underpinnings and because the

plaintiff relied upon labels and conclusions to support this claim. While the plaintiff

did not detail the specific elements that must be established to state a valid claim for

relief under the LCCL, the plaintiff did set forth a litany of allegations that, when

taken as true and viewed in the light most favorable to the plaintiff, support the

conclusion that the complaint contains enough factual matter to state a plausible

LCCL claim.

       The plaintiff alleged that the defendant’s actions were “onerous, oppressive

and one sided” and consequently “unconscionable” under the LCCL.                       It is

undisputed that the LCCL defines the term “unconscionable” and prohibits activities



28
       Ashcroft v. Iqbal, 556 U.S. at 679.

29
     Lormand v. US Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atlantic v.
Twombly, 550 U.S. at 556). See also In Re Southern Scrap, 541 F.3d 584, 587 (5th Cir. 2008).

                                             12
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 13 of 14 PageID #: 112




that meet that definition. More specifically, the plaintiff alleged that the defendant

“unjustly took advantage” of her by falsely representing that her rent payments were

to be credited against the purchase price of the home and by obtaining a $25,000

nonrefundable deposit in connection with a one-year lease. The plaintiff alleged that

she was coerced into executing addendums to the lease in order to avoid losing her

sizable deposit. She expressly alleged that the defendant “unconscionably” doubled

her rent payment and tripled the applicable interest rate at the end of the first year of

the lease. She alleged that the defendant threatened her with eviction ten times

between September 2018 and February 2020 and charged a fixed fee and a

percentage penalty to remedy each threatened eviction. She alleged that none of her

monthly payments were credited against the principle price of her home. She further

alleged that the defendant demanded that she pay an arrearage in homeowners’

association fees.

      Therefore, assuming that the lease purchase contract entered into by the

plaintiff and the defendant is a “consumer credit sale” under La. R.S. 9:3516(12) or

some other type of transaction to which the LCCL applies – which will have to be

proven at trial – this Court finds that the factual allegations set forth in the complaint

are sufficient to state a plausible claim under the LCCL at this stage of the litigation.




                                           13
Case 6:20-cv-00557-PJH Document 16 Filed 07/20/20 Page 14 of 14 PageID #: 113




                                       Conclusion

      For the foregoing reasons, IT IS ORDERED that the pending motion (Rec.

Doc. 6) is granted in part and denied in part. More specifically,

      IT IS ORDERED that the defendant’s Rule 12(b)(6) motion seeking dismissal

of the plaintiff’s LCCL claim is DENIED; and

      IT IS ORDERED that the defendant’s Rule 12(b)(7) motion to dismiss for

failure to join a required party is GRANTED to the extent that the plaintiff is ordered

to amend her complaint to add Shannon Dural as a party, but DENIED to the extent

that the plaintiff seeks dismissal of the lawsuit. The amended complaint shall be

filed not later than August 3, 2020.

      Signed at Lafayette, Louisiana, this 20th day of July 2020.



                                         ____________________________________
                                         PATRICK J. HANNA
                                         UNITED STATES MAGISTRATE JUDGE




                                          14
